Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of the 25th day of
June, 2012 and is made by and between ARTS AND EXHIBITIONS INTERNATIONAL, LLC, a
Florida limited liability company (the “Company”), and JOHN NORMAN (the
“Executive”). Company and the Executive may be referred to individually as a
“Party” or collectively as the “Parties”.

WITNESSETH:

WHEREAS, the Executive wishes to accept employment with the Company, an
operating subsidiary of Premier Exhibitions Management LLC (“PEM”), a division
of Premier Exhibitions, Inc. (“Premier”) with the title President of Arts and
Exhibitions International, LLC and the Company wishes to employ the Executive in
that capacity; and

WHEREAS, the Parties desire to accept the terms of this Agreement in connection
with such employment;

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the delivery and sufficiency of which is acknowledged,
and intending to be legally bound, the Company and the Executive, having first
incorporated the above recitals, agree as follows:

 

  1. Employment.

(a) Offer/Acceptance/Effective Date. The Company hereby offers employment to the
Executive, and the Executive hereby accepts employment with the Company, subject
to the terms and conditions set forth in this Agreement. The effective date of
this employment and this Agreement shall be June 25, 2012 (the “Effective
Date”).

(b) Term. The Company’s employment of the Executive is for a fixed term and
shall expire on June 25, 2014.

 

  2. Duties.

(a) General Duties. The Executive shall serve as the President of Arts and
Exhibitions International, LLC, a subsidiary of Premier Exhibition Management,
LLC. The Executive shall perform duties that are customary for presidents of
operating divisions in the Company’s industry and shall perform any additional
duties that are reasonably assigned to him by Premier’s Board of Directors,
Chief Executive Officer or Chief Operating Officer from time to time.



--------------------------------------------------------------------------------

(b) Best Efforts. The Executive shall: (a) conduct himself in furtherance of
Company’s business at all times with integrity and in an ethical manner;
(b) devote substantially all of his professional time and effort, working time,
energy, and skill (vacations and absences due to illness excepted) to the duties
of his employment; (c) perform his duties faithfully, loyally, and
industriously, and in a manner that accords with the fiduciary relationship that
a senior executive officer owes to his employer; and (d) follow and implement
diligently all lawful management policies and decisions of the Company.

(c) Location of Employment. The Executive shall work at the Company’s
headquarters located at 3340 Peachtree Road, NE, Suite 900, Atlanta, GA 30326,
or wherever the Company’s headquarters shall move from time to time, provided
that Executive may work remotely from other locations up to 40% of the work
week, or as approved by Premier’s CEO.

 

  3. Compensation and Expenses.

(a) Base Salary. For the services of the Executive to be rendered by him under
this Agreement, the Company will pay the Executive an annual base salary of
three hundred twenty thousand dollars ($320,000) (the “Base Salary”). The
Company shall pay the Executive his Base Salary in equal installments no less
than semi-monthly.

(b) Performance Bonus. The Executive shall be eligible for an “Annual
Performance Award” equal to the sum of the following:

 

  (i) A “Division Bonus” equal to 15% of the portion of the PEM Management Fee,
as defined in the Promissory Note between Arts and Exhibitions International,
LLC (formerly PEM Newco, LLC), and AEG Live, LLC dated April 20, 2012, that
exceeds the minimum PEM Management Fee provided for in Section 6 of that
Promissory Note; and

 

  (ii) A “New Content Bonus” equal to 10% of the gross profit on any new content
developed by the Company that is not currently being developed by Company as of
the date of this Agreement; and

 

  (iii) A “Segment Bonus” equal to 2.5% of the EBITDA of Premier Exhibition
Management, LLC;

provided that, in any event, the Annual Performance Award payable under this
Section shall be capped at 100% of Executive’s Base Salary.

Net income and gross profit shall have their definitions under GAAP. The Annual
Performance Award for the first year shall be based on results from June 25,
2012, through June 25, 2013; The Annual Performance Award for the second year
shall be based on results from June 26, 2013, through February 28, 2014; the
Annual Performance Award thereafter (to the extent the Executive remains
employed by the Company) shall be based on fiscal year results (in each case,
the “Performance Bonus Period”). The Annual Performance Award shall be paid by
the Company in cash no later than 60 days following the end of the Performance
Bonus Period. Notwithstanding the foregoing, any amounts earned by Executive
under this Section that exceed $50,000 for the year may be paid, at the
Company’s election, in cash or in an equal split of caash and unrestricted
shares of Premier issued under a Premier-sponsored equity plan that has been
approved by Premier’s stockholders.



--------------------------------------------------------------------------------

(c) Expenses. In addition to any compensation received pursuant to this
Section 3, the Company shall reimburse the Executive for all reasonable,
ordinary and necessary travel, lodging, meals and entertainment and approved
office expenses incurred in connection with the performance of his duties under
this Agreement, provided that the Executive properly accounts for such expenses
to the Company in accordance with the Company’s policies and practices.

 

  4. Benefits.

(a) Paid Time Off. For each calendar year during the Executive’s employment, the
Executive shall be entitled to twenty-seven (27) days of paid time off without
loss of compensation or other benefits to which he is entitled under this
Agreement. The Executive shall take his paid time off at such times as the
Executive may select and as the affairs of the Company may permit. Unused paid
time off will not carryover from calendar year to calendar year.

(b) Employee Benefit Programs. In addition to the compensation to which the
Executive is eligible pursuant to the provisions of Section 3 above, the
Executive will be entitled to participate in any stock purchase plan, pension or
retirement plan, and insurance or other employee benefit plan that is currently
maintained by the Company or is maintained by the Company during the course of
Executive’s employment for its senior executive employees, including programs of
life, disability, basic medical and dental, and supplemental medical and dental
insurance. Executive’s coverage under all such medical and dental insurance
shall be in effect as of the Effective Date. Any such participation is subject
in all respect to the terms and conditions of such plans and programs.

 

  5. Termination.

(a) Termination for Cause. If the Company terminates the Executive’s employment
for “Cause,” no Severance Payment under this Agreement will be payable. The
Executive’s termination will be deemed termination for “Cause” upon the
occurrence of any of the following events: (i) the Executive’s failure to
substantially perform duties reasonable and customary for a division President
in the Exhibition Business and/or failure to comply with the covenants and other
provisions contained in this Agreement which in each case are not remedied in a
reasonable period of time after receipt of written notice from the Company
setting forth the nature of such failure; or (ii) fraud, misappropriation,
embezzlement or similar acts of dishonesty; or (iii) conviction of a felony or
misdemeanor involving moral turpitude which in the reasonable opinion of
Company’s Board of Directors will adversely affect Company or its reputation; or
(iv) intentional and willful misconduct that may subject the Employer to
criminal and or civil liability.



--------------------------------------------------------------------------------

(b) Company may terminate this Agreement due to Executive’s continued failure to
perform his employment duties due to physical or mental incapacity. For purposes
of this Section 5(b), “incapacity” shall mean that for a period of six months in
any 12-month period, the Executive is incapable of substantially performing
Executive’s employment duties after reasonable accommodation because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease as determined by an independent physician mutually acceptable to the
Company and the Executive or his legal representative. Upon the termination of
this Agreement due to the incapacity of the Executive, the Company will pay the
Executive or his legal representative, as the case may be, the Severance Payment
(as defined in Section 5(c) below), provided that if any Company disability
policy is in effect at the time of termination, the premiums of which have been
exclusively paid by Company, the salary continuation as described in
Section 5(c)(i) shall be reduced on a dollar-for-dollar basis by the amount of
payment under such disability policy.

(c) Termination without Cause or by the Executive for Good Reason. If the
Company terminates the Executive’s employment for any reason other than “for
Cause,” or if the Executive terminates his employment with the Company for “Good
Reason” (as defined below in clause (d) and subject to the Company’s right to
cure as also provided in such clause (d)), then provided that Executive signs a
release of any employment related claims in a form provided by the Company
within the later of 30 days after the date of termination or receipt of such
release, and the release becoming effective and irrevocable in accordance with
its terms, then (i) the Company shall continue to pay, or cause to be paid, to
the Executive his Base Salary for the six month period commencing on the date of
termination (such period, the “Severance Period”), payable over the Severance
Period in equal semi-monthly or other installments (not less frequently than
monthly), with the installments that otherwise would be paid within the first 40
calendar days after the date of termination being paid in a lump sum (without
interest) on the 40th day after the date of termination and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the date of termination, and (ii) the Company shall pay to
Executive a pro-rated Division Bonus and New Content Bonus earned up until the
date of termination; and a portion of the Segment Bonus equal to (x) 33% of the
Segment Bonus that would have been earned for the Performance Bonus Period if
the termination occurs after December 25, 2012, (y) 66% of the Segment Bonus
that would have been earned for the Performance Bonus Period if the termination
occurs after March 25, 2013, and (z) 100% of the Segment Bonus that would have
been earned for the Performance Bonus Period if the termination occurs after
June 25, 2013, which pro-rated bonuses shall be paid on the 40th day after the
date of termination (clauses (c)(i) and (ii) are collectively, the “Severance
Payment”). Such Severance Payment shall be the sole and exclusive contractual
remedy (specifically including all other claims to unearned compensation (of
whatever sort) arising from Section 3 of this Agreement) available to the
Executive related to the termination. However nothing in this provision shall be
construed as a knowing and voluntary waiver of any claims that have not accrued
as of the Effective Date.



--------------------------------------------------------------------------------

(d) “Good Reason” means and shall be deemed to exist if, without the Executive’s
prior consent, (a) there is a reduction by the Company of the Executive’s base
salary; (b) the Company without just cause fails to pay the Executive’s accrued
compensation or to provide for the Executive’s accrued benefits when due
consistent with written Company policy; (c) material breach of this Agreement by
Company; or (d) imposing conditions of employment inconsistent with those that
are reasonable and customary for a division President in the Exhibition
Business. The Executive is required to provide notice of the Good Reason within
the later of 90 days of its occurrence or when Employee actually knew or should
have reasonably known of its occurrence. In the event the Executive intends to
terminate his employment with the Company for Good Reason, his prior written
notice shall specify the particular act or acts, or failure to act, which is or
are the basis for the Executive’s decision to so terminate his employment for
Good Reason. The Company shall be given 30 days after such notice to correct
such act or failure to act, if it is subject to cure. Upon failure of the
Company, within such 30 day period, to correct such act or failure to act, if it
is subject to cure, if the Executive terminates his employment with the Company
within 180 calendar days after the initial occurrence of the circumstance
constituting Good Reason, a Severance Payment will be payable under this
Agreement.

(e) If the Executive terminates his employment with the Company for any reason
other than Good Reason, the Executive shall not be entitled to any Severance
Payment under this Agreement.

(f) In the event of a Change in Control, Executive will be entitled to receive
the Severance Payment if such payment is due pursuant to Section 5(c) or 5(d)
herein. “Change in Control” means the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934), other than Sellers Capital, LLC or an affiliated entity
of Sellers Capital, LLC, of substantially all of the assets or beneficial
ownership of 50% or more of the then outstanding shares of common stock of
Premier.

 

  6. Restrictive Covenants.

(a) Acknowledgments. The Executive and the Company agree that the Executive is
being employed in an important fiduciary capacity with the Company and that the
Company is engaged in a highly competitive business. The Executive and the
Company further agree that it is appropriate to place reasonable limits as set
forth herein on his ability to compete with the Company to protect and preserve
the legitimate business interests and goodwill of the Company. Notwithstanding
the preceding sentence, no provision of this Agreement is intended to, nor will
it be read or interpreted to preclude or interfere with Employee’s ability to
own, in whole or in part, market, advertise, merchandise, or operate “Diana – A
Celebration” or any future adaptations thereof.



--------------------------------------------------------------------------------

(b) General Restrictions.

(i) For purposes of this Agreement, “Restricted Period” shall mean the period
beginning on the commencement of the Executive’s employment with the Company and
ending twelve (12) months after the termination thereof, regardless of the
reason for the termination. Executive and Company expressly agree that,
notwithstanding this provision, the non-compete provisions of Section 17.1 of
the Employment Agreement included as Exhibit B to the Purchase Agreement between
Magic Arts & Entertainment – Florida, Inc, John Norman and AEG Exhibitions LLC
dated October 20, 2006 shall remain in full force and effect in accordance with
its terms. A business shall be considered “Competitive with Premier” if it is
engaged in the Exhibition Business (regardless of the venue of the exhibition)
or is engaged in a line of business in which Premier becomes engaged during the
tenure of Executive’s employment with the Company.

(ii) During the Restricted Period, the Executive will not engage or participate
in or finance (or take active steps to prepare to engage or participate in or
finance, or to accept an offer of employment or a contractual relationship to
engage or participate in or finance), directly or indirectly, as principal,
agent, employee, employer, consultant, investor or partner, or assist in the
management of, or own any stock or any other ownership interest in, any business
that is Competitive with Premier. For avoidance of doubt, the Executive will not
be prohibited during the last six months of the Restricted Period from acting as
a consultant for other companies, provided that Executive will not be permitted
to provide consulting services to companies that are Competitive with Premier.
Notwithstanding the foregoing, the ownership of not more than five percent
(5%) of the outstanding securities of any company listed on any public exchange
or regularly traded in the over-the-counter market, assuming the Executive’s
involvement with any such company is solely that of a security holder, shall not
constitute a violation of this Section.

(c) Non-Solicitation Covenants.

(i) During the Restricted Period and for twelve (12) months after the Restricted
Period, the Executive will not directly or indirectly, for himself or on behalf
of another, solicit, or attempt to solicit, any officer, member, manager,
contractor, consultant, executive or employee of the Company to leave, terminate
or minimize his engagement or relationship with the Company or to accept
employment or an engagement or relationship elsewhere if so accepting would
involve leaving, terminating or minimizing his employment, engagement or
contractual relationship with the Company.

(ii) During the Restricted Period and for twelve (12) months after the
Restricted Period, the Executive will not directly or indirectly, for himself or
on behalf of another, solicit, or attempt to solicit, any of the Company’s
customers or clients, or any of the Company’s prospective customers or clients
that the Executive knew were being targeted by the Company during the
Executive’s employment. Notwithstanding the foregoing, after the end of the
Executive’s employment with the Company the restriction in this Section shall
apply only to customers or suppliers or prospects that were being targeted by
Company during his employment and with whom the Executive had material contact
during his employment with the Company and nothing in the subparagraph
(ii) shall be deemed to prohibit the Executive from calling upon or soliciting a
customer or supplier that were being targeted by Company during his employment
if such action relates solely to a business which is not Competitive with
Premier. For purposes of the Section, “material contact” with a customer,
supplier or prospect includes (A) direct personal contact with such parties,
(B) direct supervision of other employees or personnel of the Company who have
direct personal contact with such parties; provided that Executive knew or
should reasonably have known of the business dealings with such customer,
supplier or prospect, or (C) substantial knowledge of non-public information
about the Company’s business relationship with or business strategies with
respect to such parties.



--------------------------------------------------------------------------------

(iii) Executive and Company expressly agree that, notwithstanding this
provision, the non-solicitation provisions of Section 17.2 of the Employment
Agreement included as Exhibit B to the Purchase Agreement between Magic Arts &
Entertainment – Florida, Inc, John Norman and AEG Exhibitions LLC dated
October 20, 2006 shall remain in full force and effect in accordance with its
terms.

(d) Notice to Future Employers. If the Executive leaves the employ of the
Company for any reason, (i) the Executive shall, during the Restricted Period,
inform any subsequent employers or business partners of the existence and
provisions of Sections 6(b) and/or (c) of this Agreement and, if requested,
provide a copy of such sections to such employer or business partner, and
(ii) the Company may, during the Restricted Period, notify any future employer
or business partner of the Executive of the existence and provisions of such
sections of this Agreement.

(e) THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE, SKILLS AND
ABILITIES HE POSSESSES AT THE TIME OF COMMENCEMENT OF HIS EMPLOYMENT ARE
SUFFICIENT TO PERMIT HIM, IN THE EVENT OF TERMINATION OF HIS EMPLOYMENT WITH THE
COMPANY, TO EARN A LIVELIHOOD SATISFACTORY TO HIMSELF WITHOUT VIOLATING ANY
PROVISION OF THIS AGREEMENT, FOR EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND
ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A NON-COMPETITOR.

(f) Disclosure of Confidential Information. The Executive acknowledges that
during his employment with the Company he will gain and have access to
confidential information regarding the Company and its subsidiaries and
affiliates. The Executive acknowledges that such confidential information as
acquired and used by the Company or any of its subsidiaries or affiliates
constitutes a special, valuable and unique asset in which the Company or any of
its subsidiaries or affiliates, as the case may be, holds a legitimate business
interest. All records, files, materials, methods of operation, trade secrets,
customer information, personnel information and other confidential information
(the “Confidential Information”) obtained by the Executive in the course of his
employment with the Company shall be deemed confidential and proprietary and
shall remain the exclusive property of the Company or any of its subsidiaries or
affiliates, as the case may be. The Executive will not, except in connection
with and as required by his performance of his duties for the Company (or as
required by law or by legal process such as subpoena, etc.), for any reason use
for his own benefit or the benefit of any person or entity with which he may be
associated, disclose any Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior consent of the Board of Directors of the Company, unless such
information previously shall have become public knowledge through no action by
or omission of the Executive. All tangible Confidential Information must be
returned to the Company upon the termination of this Agreement. Confidential
Information shall not be deemed to include any contract, draft or other template
legal form in the Executive’s possession prior to having been employed by the
Company. Except as to trade secrets, this restrictive covenant will survive for
two (2) years following the termination of the Executive’s employment with the
Company. This restrictive covenant has no time limit as it relates to trade
secrets.



--------------------------------------------------------------------------------

(g) Enforcement of Restrictions. The Parties hereby agree that any violation by
the Executive of the covenants contained in the Section will likely cause
irreparable damage to the Company or its subsidiaries and affiliates, Premier
and any other subsidiaries or affiliates of Premier and may, as a matter of
course, be restrained by process issued out of a court of competent
jurisdiction, in addition to any other remedies provided by law.

(h) Special Severability. The terms and provisions of the Section are intended
to be separate and divisible provisions and if, for any reason, any one or more
of them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the Parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 6 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 6 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

7. Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the assets and business of the Company.

8. Notice. Notices given pursuant to the provisions of the Agreement shall be
sent by certified mail, postage prepaid, or by overnight courier, or telecopier
to the following addresses:

 

To the Company:

   President    3340 Peachtree Road NE    Suite 900    Atlanta, GA 30326

To the Executive:

   John Norman    671 Club Drive    Aurora, OH 44202

Either party may, from time to time, designate any other address to which any
such notice to it or him shall be sent. Any such notice shall be deemed to have
been delivered upon the earlier of actual receipt or four days after deposit in
the mail, if by certified mail.



--------------------------------------------------------------------------------

9. Severability. If any provision of this Agreement is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and
binding.

10. Miscellaneous.

(a) Governing Law, Venue. The provisions of this Agreement will be governed by
and construed in accordance with the laws of the State of Georgia without giving
effect to the principles of conflict of laws of such State. The Executive agrees
that the state and federal courts located in the State of Georgia shall have
jurisdiction in any action, suit, or proceeding against the Executive based on
or arising out of this Agreement and the Executive hereby: (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process in
connection with any action, suit or proceeding against the Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue, or service of process.

(b) Waiver/Amendment. The waiver by any party to this Agreement of a breach of
any provision hereof by any other party shall not be construed as a waiver of
any subsequent breach by any party. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

(c) Entire Agreement. This Agreement represents the entire agreement between the
Parties with respect to the subject matter hereof and replaces and supersedes
any prior agreements or understandings.

(d) Facsimiles/PDF’s/Counterparts. This Agreement may be executed in
counterparts, all of which shall constitute one and the same instrument.
Facsimile copies and electronic Portable Document Format files of executed
signature pages transmitted by electronic mail will be deemed original for all
purposes.

(e) Section 409A of the Code. This Agreement and the benefits provided hereunder
are intended to be exempt from or to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations and other applicable guidance issued by the Treasury Department or
Internal Revenue Service thereunder (collectively, “Section 409A”), and shall be
interpreted and administered consistent with such intent. To the extent required
for compliance with the requirements of Section 409A, references in this
Agreement to a termination of employment shall mean a “separation of service”
with the meaning of Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, to the extent the Executive is a “specified employee”
(as defined by Section 409A) at the time of termination of employment and a
payment or provision of a benefit is required to be delayed by six months
pursuant to Section 409A, distribution shall be made no earlier than the
six-month anniversary of termination of employment. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A: (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and (iii) such payments shall be made on or before the last
business day of the Executive’s taxable year following the taxable year in which
the expense occurred, or such earlier date as required hereunder.



--------------------------------------------------------------------------------

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same are
required to be withheld pursuant to any applicable law or regulation.

(g) Indemnification and Insurance. The Company shall indemnify and hold harmless
Executive from, against and in respect of any and all losses arising out of or
relating to the performance of the Executive’s services (including, without
limitation, attorneys’ fees and expenses); provided, however, the Company shall
have no obligation under this section to indemnify Executive for any losses to
the extent that such losses are determined by a court of competent jurisdiction
in a final judgment to have resulted from (A) the gross negligence or willful
misconduct of Executive in the performance of Executive’s employment duties
and/or the duties and obligations outlined in this Agreement, (B) any violation
of law by Executive in the performance of Executive’s employment duties and/or
the duties and obligations outlined in this Agreement, or (C) breach of the
terms of this Agreement by Executive. The Company shall cause Executive to be
covered under the Company’s directors and officers liability insurance policy
upon a basis consistent with the Company’s similarly situated executive
officers, subject to and on a basis consistent with the terms and conditions of
such directors and officers liability insurance policy.

(h) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(i) No Insider Trading. The Executive acknowledges that he may come into
possession of material non-public information about the Company. Accordingly, he
will not trade (or cause or encourage in any fashion any third party to trade)
in any securities of the Company while in possession of any such non-public
information regarding the Company and shall further abide by all black-out
periods, window periods, and other sales restrictions that the Company may
reasonably impose.

(j) Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
with the Company for any reason to the extent necessary to the intended
provision of such rights and the intended performance of such obligations.



--------------------------------------------------------------------------------

(k) EBITDA Defined. “EBITDA” means, for any fiscal period, without duplication,
an amount equal to (a) net income of Premier Exhibition Management, LLC (“PEML”)
for such period, determined in accordance with generally accepted accounting
principles in the United States of America, consistently applied (“GAAP”), minus
(b) the sum of (i) income tax credits, (ii) interest income, (iii) gain from
extraordinary items for such period, (iv) any aggregate net gain (but not any
aggregate net loss) during such period arising from the sale, exchange or other
disposition of capital assets by PEML (including any fixed assets, whether
tangible or intangible, all inventory sold in conjunction with the disposition
of fixed assets and all securities), and (v) any other non-cash gains that have
been added in determining net income, in each case to the extent included in the
calculation of net income of PEML for such period in accordance with GAAP, but
without duplication, plus (c) the sum of (i) any provision for income taxes,
(ii) Interest Expense, (iii) loss from extraordinary items for such period,
(iv) depreciation and amortization for such period, (v) amortized debt discount
for such period, and (vi) the amount of any deduction to net income as the
result of any grant to any members of the management of PEML of any stock or
options or any management, consulting, or similar fees paid to PEML or any of
its affiliates (as defined in Rule 405 of the Securities Act of 1933), in each
case to the extent included in the calculation of net income of PEML for such
period in accordance with GAAP, but without duplication.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the date noted below.

 

    COMPANY:     ARTS AND EXHIBITIONS INTERNATIONAL, LLC     By:   /s/ Michael
Little     Its:   Chief Financial Officer     Date:   June 25, 2012          
EXECUTIVE:     /s/ John Norman     John Norman     Date: June 25, 2012